Exhibit 10.14

 

[EXECUTIVE OFFICERS]

 

 

PERFORMANCE VESTED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

EAGLE BANCORP, INC.

2016 STOCK PLAN

 

THIS PERFORMANCE VESTED RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is
entered into by and between Eagle Bancorp, Inc. (the “Company”) and the
Participant (as defined below), pursuant to Section 10 of the Eagle Bancorp,
Inc. 2016 Stock Plan, as amended (the “Plan”). Capitalized terms used but not
defined herein have the meaning ascribed to them in the Plan.

 

Award.  The Company hereby grants to ______ (the “Participant”) an award of
Performance Vested Restricted Stock Units (“PRSUs”), at a target level of ______
PRSUs (the “Target”), subject to vesting in accordance with the terms and
conditions of this Agreement and the Plan.

 

Vesting Requirements. Subject generally to the Participant’s continuous service
with the Company through December 31, [YEAR THREE], the PRSUs will vest based
upon the Company’s achievement of the performance goals described below during
the period beginning on January 1, [YEAR ONE] and ending on December 31, [YEAR
THREE] (the “Performance Period”).  The table below establishes two performance
metrics and payment ranges. Return on Average Assets (“ROAA”) shall be measured
by determining the Company’s ROAA for each calendar year during the Performance
Period and then averaging the results and comparing them to the applicable three
year average for such metric on the KBW Regional Bank Index (“KRX”). Tangible
Book Value (“TBV”) shall be measured by determining the Company’s TBV growth
during the Performance Period, and comparing that to TBV growth on the KRX for
the same period. All determinations regarding the performance metrics and
payment ranges shall be made by the Compensation Committee.

 

Measures

Weight

Threshold

Target

Maximum

 

ROAA compared to KRX

 

50%

 

Median

 

62.5th Percentile

 

75th (or greater) Percentile

 

Total Shareholder Return compared to KRX

 

50%

 

Median

 

62.5th Percentile

 

75th (or greater) Percentile

 

Payout Range (% of Target)

 

 

 

50%

 

100%

 

150%

 

In order for any PRSUs to vest, performance for the applicable metric must be at
or above the threshold performance level. The actual number of PRSUs vested will
be determined by interpolating the Company’s performance in respect of each
metric on a straight-line basis between threshold, target and maximum award
levels.

 

For purposes of this Agreement, service with the Company will be deemed to
include service with any Affiliate of the Company (for only so long as such
entity remains an Affiliate of the Company).

 

Acceleration of Vesting; Forfeiture.  Upon either (i) the death, Disability or
Retirement of the Participant during the Performance Period, or (ii) the
Participant’s termination of employment, which constitutes a Triggering Event,
that occurs during the Performance Period but after the occurrence of a Change
in Control,  a number of PRSUs equal to the Target shall vest, and all remaining
PRSUs shall be forfeited. Unless otherwise provided by the Compensation
Committee, upon the Participant’s cessation of employment during the Performance
Period for any other reason, all PRSUs subject to this Award shall be forfeited.

 

Settlement of PRSUs. Within 75 days of the end of the Performance Period (or
upon the occurrence of one of the acceleration events set forth in the paragraph
above), the Company shall cause to be paid to the Participant a number of whole
shares of unrestricted Common Stock equal to the number of PRSUs to which the
Participant is entitled, if any, based upon fulfillment of the Vesting
Requirements described above.

 

In no event shall the Participant be entitled to receive a fractional share of
Common Stock.  In the event that the Participant would be entitled to vest in a
fractional PRSU, then the number of PRSUs shall be rounded down to the










 

[EXECUTIVE OFFICERS]

 

next whole unit, and the Participant shall not be entitled to any payment,
compensation or alternative Award in lieu thereof.

 

Issuance of Common Stock. Shares of Common Stock issuable upon settlement of
PRSUs hereunder shall be credited to the account of the Participant in the
direct registration or other book-entry system (“book-entry”) maintained by the
Company for the Company’s Common Stock.

 

No Cash Settlement.  Upon vesting of this Award, the Participant will only have
the right to receive the shares of Common Stock relating to PRSUs which have
vested.  In no event will the Participant be entitled to receive from the
Company a cash payment of the value of any portion of the vested shares in lieu
of such vested shares.

 

Clawback and other Company Policies. The Award reflected hereby, including the
proceeds of the subsequent sale of the shares of Common Stock underlying PRSUs
subject to this Award, is subject to cancellation, disgorgement and/or recovery
by the Company, and the Participant agrees that he/she shall upon request by the
Company, return, or consent to the return of, the PRSUs or shares of Common
Stock issuable thereunder, subject to this Award, or any proceeds thereof, in
the event that the Compensation Committee determines that the Award was granted
or vested based on materially inaccurate financial statements (which includes,
but is not limited to, statements of earnings, revenues, or gains) or any other
materially inaccurate performance metric criteria, or as may otherwise be
required by applicable law, regulation or exchange listing standard.  The
Participant further agrees, in consideration for the grant of this Award, to be
subject to any other policies of the Company and its Affiliates regarding
clawbacks, securities trading and hedging or pledging of securities that may be
in effect from time to time.

 

Other Limitations.  No PRSUs or shares of Common Stock may be issued if the
issuance of PRSUs or Common Stock upon vesting would constitute a violation of
any applicable federal or state securities law, exchange listing requirement, or
other applicable law.  As a condition to the Participant’s receipt of PRSUs and
Common Stock, the Company may require the Participant or other person receiving
the PRSUs or Common Stock to make any representation and warranty to the Company
as may be required by any applicable law or regulation.

 

No Employment Right. Nothing in this Agreement or the Plan shall be construed as
creating any contract of employment or as conferring on Participant any legal or
equitable right to continue employment or other service with the Company or any
Affiliate, or any level of compensation.

 

Construction; Section 409A, Delay in Payment.

 

(a)          It is the intention of the parties hereto that this Award be exempt
from or compliant with Section 409A of the Code, and thus avoid the imposition
of any excise tax and interest on the Participant pursuant to Section
409A(a)(1)(B) of the Code, and this Agreement shall be interpreted and construed
consistent with this intent.  Notwithstanding the foregoing, the Participant
acknowledges and agrees that he or she shall be solely responsible for the
payment of any excise tax or penalty which may be imposed or to which he or she
may become subject as a result of the Award.

 

(b)       Notwithstanding any provision in this Agreement to the contrary, if,
as of the date of the Participant’s “separation from service” (within the
meaning of Section 409A of the Code), the Participant is a “specified employee”
(within the meaning of Section 409A of the Code) and the Participant could
become eligible for Retirement at any time during the Performance Period, then,
to the extent required under Section 409A of the Code, shares of Common Stock
with respect to the PRSUs that vest upon such separation from service, will not
be issued to the Participant until the date that is six months and one day after
such separation from service (or, if earlier, the Participant’s death).

 

The Plan. This Award of is subject to, and the Participant agrees to be bound
by, all of the terms and conditions of the Plan, a copy of which has been
provided to the Participant. Pursuant to the Plan, the Compensation Committee is
authorized to adopt rules and regulations not inconsistent with the Plan as it
shall deem appropriate and proper. All questions of interpretation and
application of the Plan shall be determined by the Compensation Committee and
any such determination shall be final, binding and conclusive.

 

Consent to Electronic Delivery. The Participant hereby authorizes the Company to
deliver electronically










 

[EXECUTIVE OFFICERS]

 

any prospectuses or other documentation related to this Agreement, and the
Plan.  For this purpose, electronic delivery will include, without limitation,
delivery by means of e-mail or e-mail notification that such documentation is
available on the Company’s intranet site. Upon written request, the Company will
provide to the Participant a paper copy of any document also delivered to the
Participant electronically. The authorization described in this paragraph may be
revoked by the Participant at any time by written notice to the Company.

 

Governing Law. This Agreement will be construed in accordance with the laws of
the State of Maryland, without regard to the application of the principles of
conflicts of laws.

 

 

 

 

 

 

 

    

EAGLE BANCORP, INC.

 

 

BY: THE COMPENSATION COMMITTEE

 

 

 

 

 

 

 

 

By:

 

 

 

Name: [                           ]

 

 

Title:   [                           ]

Accepted and Agreed:

 

 

 

 

 

 

 

 

 

 

 

Participant

 

 

(Please return executed document to Corporate Secretary)

 

 

 

 



